23 F.3d 403NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff Appellee,v.Charles HOYE, Defendant Appellant.
No. 93-6647.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 28, 1994.Decided April 29, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CR-87-190-A)
Charles Hoye, appellant pro se.
John Thomas Martin, Office of the United States Attorney, Alexandria, VA, for appellee.
E.D.Va.
AFFIRMED.
Before HALL, WILKINS and NIEMEYER, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion for relief from judgment.  Our review of the record and the district court's opinion discloses no abuse of discretion and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Hoye, No. CR-87-190-A (E.D. Va.  Apr. 16, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED